—In an action, in effect, for a judgment declaring that the Administrative Code of the City of New York § 27-2009.1 is not applicable to the residential cooperative in question and for injunctive relief, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Dunkin, J.), dated August 17, 1993, which, upon denying its motion for summary judgment, inter alia, declared that the Administrative Code of the City of New York § 27-2009.1 is applicable to the residential cooperative under the circumstances of this case.
Ordered that the order and judgment is affirmed, with costs (see, Board of Mgrs. v Lamontanero, 206 AD2d 340). Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.